Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8, 10-21 as filed 10/14/21 and amended herein allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Kennedy on 11/3/21.

The application has been amended as follows:
Claim 1. (Currently Amended) A controller device comprising: 
at least one processor; 
a tangible, non-transitory computer-readable medium comprising program instructions that, when executed by the at least one processor, cause the controller device to: 
based on receiving, via a user interface of the controller device, one or more inputs defining a zone scene of a media playback system that comprises a plurality of zone players, 
define configuration data corresponding to the zone scene, wherein the configuration data comprises an identification of at least a first zone player and a second zone player; 
cause, via a network interface of the controller device, a remote computing device to (i) receive [ a message ] the configuration data via a wide area network (WAN) [ that causes the remote computing device to ] and (ii) store the configuration data;

in response to receiving an input indicative of a selection of the selectable indication, cause, via the network interface of the controller device, the remote computing device to invoke the zone scene at the media playback system such that the first zone player and the second zone player play back second audio content in synchrony without the third zone player.

Claim 10. (Currently Amended) A tangible, non-transitory computer-readable medium comprising program instructions that, when executed, cause a controller device to: 
based on receiving, via a user interface of the controller device, one or more inputs defining a zone scene of a media playback system that comprises a plurality of zone players, 
define configuration data corresponding to the zone scene, wherein the configuration data comprises an identification of at least a first zone player and a second zone player; 
cause, via a network interface of the controller device, a remote computing device to (i) receive [ a message ] the configuration data via a wide area network (WAN) [ that causes the remote computing device to ] and (ii) store the configuration data;
while the first zone player and a third zone player are playing back first audio content in synchrony, display, via the user interface of the controller device, a selectable indication that, when selected via the user interface, causes the zone scene to be invoked; and
in response to receiving an input indicative of a selection of the selectable indication, cause, via the network interface of the controller device, the remote computing device to invoke the zone scene at the media playback system such that the first zone player and the second zone player play back second audio content in synchrony without the third zone player.

Claim 17. (Currently Amended) A method comprising:
based on receiving, via a user interface of the controller device, one or more inputs defining a zone scene of a media playback system that comprises a plurality of zone players,
defining configuration data corresponding to the zone scene, wherein the configuration data comprises an identification of at least a first zone player and a second zone player;
causing, via a network interface of the controller device, a remote computing device to (i) receive [ a message ] the configuration data via a wide area network (WAN) [ that causes the remote computing device to ] and (ii) store the configuration data;
while the first zone player and a third zone player are playing back first audio content in synchrony, display, via the user interface of the controller device, a selectable indication that, when selected via the user interface, causes the zone scene to be invoked; and 
in response to receiving an input indicative of a selection of the selectable indication, causing, via the network interface of the controller device, the remote computing device to invoke the zone scene at the media playback system such that the first zone player and the second zone player play back second audio content in synchrony without the third zone player.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims as field 10/14/21 and amended herein suffice to overcome the rejections made in the 6/14/21 office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654